OFFICE   OFTHE   AlTORNEY      GENERAL        OFTEXAS
                           AUSTIN
                                                                 i




Eonocab1.a HolYoy vmllam
Crlniinal
        Distriot Attorney               o - 2   b 48,.
     , Texas
WaBeoo

mar sir:                   opinion NO. o-2e4q
                           IN: mect.4f dl,wrcrron apFli-
                                  oatioa.   or nepotiun       statute.




          -we w&lQ~~lfks to h&an    opinion trcra your
     departwait q'to vihethb;ror not this would prr-
     vent emplopqd or the hivoreea wire as a teaoh-




     oontinue an though they were living to ether,
     whereas afrorae 1s 8 voluntary mparat f on tifiathla
     reeling or kimship would not Oontinue.W

           &?tlole 43giti,the rezml code read8 a8 iollmm:
mn.   Holvey 7rllllam8,




              *No orrioer or thie State or any ofrioer
       of any dietriot, oounty, oity, preoinot, sohool
      &i6trlcti, or other munioipal subdivlaion of this
      state, or any orrioer or rmmber or any State,
      Qlstrlot, oounty, city, %ohool Bl6trlot or other
      muniolpal boara, or judge or any oourt, created
      by or under authority or sag &-%neral   or epeoial
      law or this State, or any member or the Legisla-
      ture ahall appoint, or vote ror or oonflrm the
      %ppo&nent      to any oftice, position, olerkehip,
      employment or duty, of any person related within
      the 6000na degree by %rrinity or wlthln the third
      degree by aonsangtinity to the person so appolnt-
      ing  or  60 voting, or  to %ny other member of any
      suoh board, the Legislature, or aourt or whiah
      suoh person so appointing or voting may be a mem-
      ber, when the salary, ree6 or compen6atlOn Of suoh
      appointee ie to be p%iQ for, Qireotly or lnbireot-
      lp, out or or rrom pub110 run&6 or rese or offioe
      or any kind or oharaoter whatsoever.*

          It is olear, from reading the abow, ertiole, that
a teacher may not be employed by % sohool Qi6trlct it re-
lated to a member or the sohool board wlthln the seoond tle-
gree by atrinity or the third degree by oon%%nguinity.

           The method of aomputlng the degree of oons%nguln-
ity le set out in the a%%8 or Tyler Tap Railroad Comp%ny and
miiglasa v. overton, 1 Tex. Ct. of ;il?p.268, wherein the
oourt 8 tated:

             *In aomputing the degree or lineal oonsengul.n-
      ity exlstlng between two persona, evsry generation
      In the Qlreot cour6%     or rel%tlonshlp between the
      two parties makes a degree, and the rule is the
      mm by the oivll and oommon law. The mode 0r corn-
      putlng degree8 or oollateral oonsanguinlty at the
      oonmon and by the c%non law ie to Qieoover the
      oommon ancestor, to begin with hlm to reakon dowm-
      Wafd8,    and t,he degree the two persons, or the nicEe
      remote or them 16 Qlrctant rrom the anoeator, Is
      the degree or kindred eubslsting between them.
      For Instance, two brothers %re related to each
      other in the first degree beceuae from the father
    Kon. Holvey Wlliame,    page 3.




         each one or thein 16 one degree. m uncle and
         nephew are related to e%oh other in the second
         &egree, because the nephew Is two degrees dls-
         tant iron the camnon amwtor,    ana the unole is
         extended to the remtest degree of oollatersl
         relatlonshlp."

               mgrees or afrlnity are oomputea in the s%me
    manner as tho6e of ooneangu~itg.    That ia to say, the
    reltitlon of the wife stands at the wne degree of atiln-
    lty to her husband's bwother a~~~yhuebtmd     and his
    brother are relrcteb by ooo6             Kelly v. Neely, l2
    ark. bS7, SS Am. Ileo. 288i 72 . J. 3iQ* 2 C.J.$. 9928
    State v. Rooper, 14C F&ii. 481, 37 1'. (id) 52.

               It is well settled in Texas that upon % sinikir
    raot oltu%tlon as outlined by you, where the marltel re-
    lationship 15 aleeolved by death or a 6
    ship by arrlnity continues    me       mm
    in issue who 8~3x3 still l.iv&.
          or 9 ma      61~s     71
    .$.w:     *(id) 3+Qr fa&.      2 ate, (Tea cr.) 22 Tex. App.
           If there were no ohildren such relationahlp 15 tem-
    in&Q.     Lewis v. o*Elnir,  supru; our oplniorta h'o. O-1237b
    approved ,zue. 19, 19391 O-2383, approved June ll, 1940.

              We hare been unable to find any court deoloian
    ror use %s a preceQent In detarn&n5ng the ao6wer to your
    question; where ths dissolution of mrrlage   16 erreOta& by
    alvoroe rather than by death. The question ror our deter-
    -n       is, oonoatllng -the     relation&l   by affinity
    continues after the dis5olutlon of tha za%rrx%@e by death,
    does the s%me rule neoeesarily follow wh%re the marrlag;e
    relationship is extizIgulshe& by Qlroroo;

              AS pointed out by you, the law6 of descent and
    distribution in this state give the survivl~ spouse and
    the ohllQren or the decm8eU cl oomo5 interest In the e6-
    tate of the latter. &iueh is not the ease by % Qlvoroee,
    property rights being LidjudioateQ or %&reed upon lnoldental
    to the.Decree. xaah party is divest%& of %ny interest lo
    the others property.




P
eon. fiolvey wIl.litms, page 4



           You aleo~fuggesta dletlnotlon
                                 __      _that-.
                                               death is an
involuntaryseparatzon,wmrsae aivome 1s voluntary.
YOUsay that in the evsnt or death or one epouse the ra-      ’
lng between the parties of both rwnilies would aontlnue as
though they yloreliving together,whereas In dlvoros the
583iie
     reello& VOU~ not 0oehue.      KQthink your statement
generally true, but not without exception.

           No one woouldoontend that a Ulmroe, however 6f-
 reotlve ln dlesolvlngthe memrlago ana rsleaslng the mutual
rights and obligationsor the parties as between thmslres,
would or could ohaogs the parental 8tatus of either party
with respect to a child oi suoh marriage. Liecannot agree
thet the tie or filial responsibllltywould be any 1~8
 binding in the one caao than iu the other. The nopotlsm
law was enaoted upon the theory that publlo policy demnd~
that there be no ottlotal favoritism shown by those in au-
thority to their klth and kin. The statute should be con-
strued In the light or its purpose. bvethink the courts
of TSXtSWWlld r0u0nr the rea8onlng of the cases cited here-
in where death permmmntlg ended the marital statu8. It is
therefore our opinion that so loog as there Is living lsaue,
the school board oould not legally enploy the dlvorood wife
oi a brother Of one of its members.
                                      pours ~&y   truly